Citation Nr: 0304422	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss. 

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and November 2002 
determinations by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in June 2001.  

The Board notes that the veteran has reported that he suffer 
from tinnitus in connection with his overall ear symptoms.  
As this may constitute an implied claim of service connection 
for tinnitus, this matter is hereby referred to the RO for 
development and adjudication. 


FINDINGS OF FACT

1.  By rating decision in June 1989, service connection for 
left ear hearing loss was denied; a notice of disagreement 
was not received to initiate an appeal from that 
determination. 

2.  Certain evidence received since the June 1989 rating 
decision is so significant, either by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  The veteran suffers from left ear hearing loss which is 
related to his period of active duty service. 

4.  The veteran has Level I hearing acuity in the right ear 
and Level I hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The June 1989 rating decision which denied entitlement to 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the June 1989 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for left ear hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001. 

3.  The veteran's current left ear hearing loss was incurred 
in his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002). 

4.  The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including Diagnostic Code 6100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations applicable to 
both issues.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an August 2001 letter, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and pertinent post-service medical 
records, including VA outpatient and examination reports.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection for Left Ear Hearing Loss

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for left ear 
hearing loss was denied by rating decision in June 1989.  The 
veteran was advised of that determination and furnished 
notice of appellate rights and procedures, but a timely 
notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

It appears from a review of the record that the 1989 denial 
of service connection for left ear hearing loss was based on 
a lack of current evidence of hearing loss in that ear.  The 
RO noted in the rating decision that one service record did 
show left ear hearing loss, but that subsequent examinations 
did not.  With this background in mind, the Board notes that 
VA audiometric examination in September 2001 did reveal left 
ear hearing loss as defined for VA purposes.  Specifically, 
pure tone thresholds of 35, 30, 35, 50 and to were reported 
at the 500, 1000, 2000, 3000, 4000 Hertz  frequencies.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
September 2001 VA audiometric examination report is therefore 
new and material as it goes to the basis for the 1989 denial.  
The claim has therefore been reopened.  Further, after 
reviewing the service medical records and post-service 
medical records, the Board believes that a reasonable doubt 
exists as to whether the left ear hearing loss is related to 
service.  Service connection for left ear hearing loss is 
therefore warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. § 3.303.  

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  During the pendency 
of this appeal, VA issued new regulations for evaluating 
impairment of auditory acuity.  These became effective June 
10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes, however, 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective. The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to June 10, 
1999, neither the RO nor the Board could apply the revised 
rating schedule to a claim.

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

The September 2001 VA audiological test shows a pure tone 
average of 49 decibels in the right ear with 94 percent 
speech recognition.  The test also showed a pure tone average 
of 41 decibels in the left era with 96 percent speech 
recognition.  Under the tables set forth in 38 C.F.R. § 4.85, 
the hearing acuity in each ear is at Level I.  These results 
do not warrant a compensable rating.  Diagnostic Code 6100.  
Moreover, the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is not 55, nor is the threshold at 70 decibels or more at the 
2000 Hertz frequency.  There is therefore no basis for 
favorable action under 38 C.F.R. § 4.86.  

The Board notes that an audiometric examination in January 
1998 showed more severe hearing loss.  However, the examiner 
who conducted that examination reported that the findings 
were not valid due to certain inconsistencies.  An audio 
brainstem test was recommended and conducted in September 
1999.  This special test suggested at worst a mild high 
frequencies hearing loss.  Significantly, the examiner who 
conducted the September 2001 audiometric test described the 
test's reliability as very good.  The Board therefore finds 
that the September 2001 test results appear to be the most 
accurate.  As discussed above, the results of that test show 
that the criteria for a compensable rating for bilateral 
hearing loss have not been met.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's claim of entitlement to service connection for 
left ear hearing loss has been reopened, and service 
connection for left ear hearing loss is warranted.  To this 
extent, the appeal is granted. 

Entitlement to a compensable rating for bilateral hearing 
loss is not warranted.  To this extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 




